USDC IN/ND case 2:19-cr-00010-PPS-JPK document 48 filed 05/10/21 page 1 of 2


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
        Plaintiff,                           )
                                             )
               v.                            )    NO. 2:19CR10-PPS/JPK
                                             )
 VARQUISE LAMAR JOHNSON,                     )
                                             )
        Defendant.                           )

                                        ORDER

      This matter is before me on the findings and recommendation of Magistrate

Judge Joshua P. Kolar relating to defendant Varquise Lamar Johnson’s agreement to

enter a plea of guilty to Count 1 of the Superseding Indictment, pursuant to Rule 11 of

the Federal Rules of Criminal Procedure. [DE 42.] Following a hearing on the record on

April 23, 2021 [DE 46], Judge Kolar found that defendant understands the charges, his

rights, and the maximum penalties; that defendant is competent to plead guilty; that

there is a factual basis for defendant’s plea; and that the defendant knowingly and

voluntarily entered into his agreement to enter a plea of guilty. Judge Kolar

recommends that the Court accept defendant’s plea of guilty and proceed to impose

sentence. Neither party has filed a timely objection to Judge Kolar’s findings and

recommendation.

      ACCORDINGLY:

      Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant Varquise Lamar Johnson’s plea of guilty, to which no objection
USDC IN/ND case 2:19-cr-00010-PPS-JPK document 48 filed 05/10/21 page 2 of 2


has been filed, the Court hereby ADOPTS the findings and recommendation [DE 46] in

their entirety.

        Defendant Varquise Lamar Johnson is adjudged GUILTY of Count 1 of the

Superseding Indictment.

        The sentencing hearing is set for July 22, 2021 at 1:00 p.m. Hammond/Central

time.

        SO ORDERED.

        ENTERED: May 10, 2021.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            2
